       Case 2:19-cv-12477-BWA-KWR Document 27 Filed 01/28/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


 MICHAEL ODOMS, et al.                                                        CIVIL ACTION

 VERSUS                                                                       NO. 19-12477

 GEOVERA SPECIALTY INSURANCE                                                  SECTION M (4)
 COMPANY, et al.


                                            ORDER & REASONS

         Before the Court is a motion by defendant GeoVera Specialty Insurance Company

(“GeoVera”) for summary judgment seeking dismissal of the case.1 The motion was set for

submission on January 28, 2021. Local Rule 7.5 of the United States District Court for the Eastern

District of Louisiana requires that a memorandum in opposition to a motion be filed no later than

eight days before the noticed submission date, which in this case was January 20, 2021. Neither

plaintiff Michael Odoms nor plaintiff Ericka Odoms has filed a memorandum in opposition to the

motion.

         Accordingly, because the motion for summary judgment is unopposed, and it appearing to

the Court that the motion has merit,2


         1
           R. Doc. 26.
         2
           This case involves the rescission of an insurance policy. In applying to GeoVera for homeowners’
insurance, Michael Odoms misrepresented his wife’s history of bankruptcy. On March 1, 2019, in a related case,
GeoVera filed suit requesting a declaratory judgment that the policy is rescinded. No. 19-cv-1899, R. Doc. 1 (the
“declaratory-judgment case”).
         Thereafter, on July 20, 2019, Odoms filed suit in state court against GeoVera for failure to fulfill its
obligations under the insurance policy, negligence, invasion of privacy, and misrepresentations in the adjustment of a
claim. R. Doc. 1-2 at 5. On September 6, 2019, GeoVera removed the state-court case to this Court where it was
assigned No. 19-cv-12477 and docketed as the present case. R. Doc. 1.
         On November 14, 2019, in the declaratory-judgment case, this Court entered summary judgment in favor of
GeoVera rescinding the insurance policy due to an undisputed material misrepresentation Odoms made in the
insurance application. No. 19-1899, R. Doc. 29 at 9-11. On November 19, 2019, Odoms appealed the judgment. No.
19-1899, R. Doc. 30.
         On July 27, 2020, this Court stayed and administratively closed the present case pending the Fifth Circuit’s
decision in the declaratory-judgment case. R. Doc. 23. On November 5, 2020, the Fifth Circuit affirmed this Court’s
       Case 2:19-cv-12477-BWA-KWR Document 27 Filed 01/28/21 Page 2 of 2




         IT IS ORDERED that the motion of GeoVera Specialty Insurance Company for summary

judgment is GRANTED.

         New Orleans, Louisiana, this 28th day of January, 2021.



                                                                _______________________________
                                                                BARRY W. ASHE
                                                                UNITED STATES DISTRICT JUDGE




grant of summary judgment in the declaratory-judgment case. R. Doc. 26-1. The Fifth Circuit held “GeoVera has
demonstrated that Odoms knowingly misrepresented [his spouse]’s bankruptcy status and that his misrepresentation
was material. Odoms failed to produce evidence sufficient to create a genuine dispute of material fact as to any of the
elements of GeoVera’s claim for rescission. Accordingly, we AFFIRM the district court’s summary judgment.” Id.
at 10.
         Upon GeoVera’s motion, this Court reopened the captioned case on January 11, 2021. R. Doc. 25. That
same day, GeoVera filed the present motion, urging that res judicata bars the Odoms’s claims for coverage under the
policy and that their bad faith and tort claims fail as a matter of law. R. Doc. 26. As these claims all relate to the
insurance policy previously declared rescinded, the Court agrees, and summary judgment is therefore appropriate.
